                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Scott Lawrence Simmons,                              File No. 21-cv-947 (ECT/KMM)

             Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Clerk of Appellate Courts and
Supreme Court,

           Defendants.
________________________________________________________________________

      Magistrate Judge Katherine Menendez issued a Report and Recommendation

(“R&R”) on April 14, 2021. ECF No. 3. No party has objected to that R&R, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2.     This action is DISMISSED WITHOUT PREJUDICE pursuant to

             28 U.S.C. § 1915(e)(2)(B); and

      3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

             [ECF No. 2] is DENIED AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 2, 2021                      s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
